IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-17-00128-CR

ROY WAYNE GLENN,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee


                             From the 19th District Court
                              McLennan County, Texas
                             Trial Court No. 2016-1796-C1


                            MEMORANDUM OPINION


       In a trial before the jury, Roy Wayne Glenn was convicted of two counts of

aggravated sexual assault of a child. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(1); (2)(B)

(West 2011). He was sentenced to life in prison for each count. The sentences were

ordered to run consecutively.

       Glenn’s appellate attorney filed a motion to withdraw and an Anders brief in

support of the motion to withdraw, asserting that the appeal presents no issues of

arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
Counsel advised Glenn that counsel had filed the motion and brief pursuant to Anders

and provided Glenn a copy of the record, advised Glenn of his right to review the record,

and advised Glenn of his right to submit a response on his own behalf. Glenn submitted

a response. Although the State had the opportunity to file a response to Glenn’s response

and counsel’s brief, it did not file a response.

        Counsel asserts in the Anders brief that counsel has made a thorough review of the

entire record, including voir dire, the evidentiary rulings that were made, the sufficiency

of the evidence to support the conviction, the charge, the punishment phase of the trial,

the trial court’s written judgment, and Glenn’s ability to hear the proceedings. After the

review, counsel concludes there is no non-frivolous issue to raise in this appeal.

Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In his response to counsel’s Anders brief, Glenn challenges the sufficiency of the

evidence by disputing the State’s evidence as presented and advancing another theory

regarding why his DNA was found on the victim and asserts that the trial court, court

reporter, and DNA analyst made various fundamental errors during the trial and

afterward. The record does not support Glenn’s challenge or assertions.

        Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty


Glenn v. State                                                                        Page 2
to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

        Having carefully reviewed the entire record, the Anders brief, and Glenn’s

response, we have determined that this appeal is frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court’s Judgment of

Conviction by Jury (Count One) signed on April 5, 2017 and Judgment of Conviction by

Jury (Count Two) signed on April 5, 2017.

        Should Glenn wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any

petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.


Glenn v. State                                                                         Page 3
68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of Glenn is granted, and

counsel is discharged from representing Glenn. Notwithstanding counsel’s discharge,

counsel must send Glenn a copy of our decision, notify him of his right to file a pro se

petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 1, 2018
Do not publish
[CRPM]




Glenn v. State                                                                     Page 4